DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 5 depends on claim 3, which in turn depends on claim 1. However, claim 4 does not depend on claim 3 and should not be separating claims 3 and 5.
Claim 11 is objected to because it states that it depends on claim 19.  It should be kept in mind that a dependent claim may refer to any preceding independent claim. See 37 CFR 1.75 “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”; See MPEP § 608.01(n). 
For prior art examination purposes, claim 11 is considered to depend on claim 10, and will be examined accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 10-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2006/0224673 A1), hereinafter Stern, in view of Kagarlitsky (US 2018/0013725 A1), hereinafter Kagarlitsky.

Regarding claim 1, Stern discloses A malicious email mitigation process for handling an original email sent by a sender to a client (Par. [0004], The present invention is directed to processing undesirable electronic mail messages by a message processing system) comprising the steps of:
retrieving from a domain name system an IP address for a mail server corresponding to a domain name in the original email (Par. [0088], In other embodiments, if only the domain name of the unique sender is known, an MTA may send the DNS server the domain name associated with the unique sender of an electronic message. In this case, the DNS server will respond with the source IP address associated with the domain name.);
receiving, by a mail-delivery agent on the mail server, the original email from the sender (Par. [0087], Next, an electronic message associated with the connection request is received at step 610. In one embodiment, the electronic message is received by an MTA from router 210. ); 
analyzing, by the mail-delivery agent, whether header information for the original email identifies the sender as being inside or outside of a safe zone based on the IP address for the mail server retrieved from the domain name system (Par. [0090], In one embodiment, the MTA checks the received source IP address of the received electronic message against a table of known electronic message IP addresses. An example of a source IP address rule table is discussed below with reference to FIG. 11. If the source IP address associated with an electronic 
if the sender is inside the safe zone ( Par. [0094], If performance of a message processing action is not required at step 640, operation continues to step 660):
 i) transmitting, by the mail-delivery agent to a mailbox on the client, the original email without alteration (Par. [0094], Operation then continues to step 660. The message processing action is discussed in more detail below. Electronic message information can be sent to message storage 250 at step 660. Once received by message store 250, electronic message information is stored until requested by a mail server (Figure 2 shows the mail server will transmit the messages to the users); and
  if the sender is outside the safe zone (Par. [0094], If a message processing action is required, then operation continues from step 640 to step 650. At step 650, the MTA performs a message processing action. Operation then continues to step 660.).
Stern discloses a method of identifying, using IP address of the user, if further processing of the email messages is required or not. If the message requires processing, Stern discloses several actions (Par [0101], These actions can include responding with a transient error response, generating a delay in the response to the message, blocking the IP at the network level, blocking the message at the MTA level, instructing the network to divert future connections from this source to a set of mail servers having limited resources, limiting the number of recipients allowed for a message, limiting the number of total messages received from a source IP address and other actions.) . Stern does not explicitly disclose the processes claimed in steps (i-iv). 

 i) deobfuscating, by the mail-delivery agent on the mail server, any links in the original email (Par. [0040], For example, the message inoculator 131 can parse the email body for the email in its original sent mail format (the format #1) for embedded or hidden URLs. When an embedded link is found, the message inoculator 131 traverses or activates the link and optically images the web page that is displayed and saves that imaged web page as an attachment image (the format #2) for the email. This can be iteratively processed by the message inoculator 131 for each embedded link found in the email body. In an embodiment, the message inoculator 131 does not activate the embedded links; rather, the message inoculator 131 forwards the link to a separate processing environment (remote and external from the messaging gateway 130) for activation and imaging (to the format #2). This ensures that the processing environment of the email gateway 130 remains relatively clean and free of any potential virus infection that may result from activating the embedded link(s).);
 ii) converting, by the mail-delivery agent on the mail server, the original email into a sanitized communication file (Par.[ 0044], Next, the message inoculator 131 constructs a new email that includes new metadata indicating that the new email is coming or being sent from the messaging gateway 130 and, in some cases, including some of the original email's metadata, such as subject, original sender, and the like. The image representing the original email's body is the attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments.);
 iii) imaging, by the mail-delivery agent on the mail server, the original email to create an image copy of the original email (Par. [0041], That is, the email is in a first format and from that three the first type of image/print format is for the email body having the contents of the email message from the sender; the second type of image/print format represents web pages for any embedded links; and the third type of image/print format is for the metadata that accompanies the email message (fields for: header including: sender, recipient, subject, date, time, etc.).); and
 iv) transmitting, by the mail-delivery agent on the mail server to the mailbox on the client, the sanitized communication file with the image copy as an attachment (Par. [0045], The message inoculator 131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stern by adding the methods of deobfuscating links, converting the original email to a sanitized communication file, imaging the original file and transmitting the said sanitized communication file with the said image attached, as taught by Kagarlitsky. Doing so will make will make the mail server more secure when handling emails sent to a recipient (Kagarlitsky, Par. [0047]).

Regarding claim 4, the combination of Stern and Kagarlitsky teaches claim 1. Stern further discloses wherein analyzing whether the sender is inside or outside the safe zone is based on: retrieving from a database a dataset of trusted senders and comparing the sender of the original email to the dataset of trusted senders (The reference cited for claim 1, c above also applies here).

Regarding claim 10, Stern discloses A malicious email mitigation machine for handling an original email sent by a sender over a network to a client (Par. [0026], A system and method which provide for proactive and/or active processing of message events is provided. Such message events can 
a) a mail server coupled to the network that contains a tangible, non-transitory computer-readable medium storing computer-executable instructions and a computer processor for executing said instructions stored thereon (Par. [0060], The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.);
Stern doesn’t explicitly disclose instructions that perform the specific tasks claimed in b)-f). However, Kagarlitsky teaches a message inoculator (Figure 1, part 131) as a set of instructions and part of a message gateway (i.e. mail-delivery agent) (Para [0056], The message inoculator is represented as executable instructions that are implemented, programmed, and resides within memory and/or a non-transitory machine-readable storage media; the executable instructions execute on one or more hardware processors a device and has access to one or more network connections associated with one or more networks.).
Kagarlitsky further teaches:
 b) mail-delivery-agent receiving instructions stored on the computer-readable memory ( Par. [0062], According to an embodiment, at 211, the message is an email, the device that executes the message inoculator is an email gateway, and the messaging client of the recipient of the 
 c) deobfuscating instructions stored on the computer-readable memory (i.e. message inoculator) to identify a URL for any link contained in the original email stored in the quarantined memory (Par. [0082], In an embodiment, at 322, the email gateway identifies a portion of the data content or data as an embedded link, which the email gateway traverses or activates, and, then, renders, translates, and/or converts a web page (presented when the embedded link is traversed) from a web format to the second format (image or print data format)); 
d) conversion instructions stored on the computer-readable memory (i.e. the message inoculator) to convert the original email into a sanitized communication file (Para [0044], Next, the message inoculator 131 constructs a new email that includes new metadata indicating that the new email is coming or being sent from the messaging gateway 130 and, in some cases, including some of the original email's metadata, such as subject, original sender, and the like.); 
e) imaging instructions stored on the computer-readable memory (i.e. the message inoculator) to create an image of the original email (Para [0039], When the email (header, body, and any attachments) is received at the messaging gateway 130. The message inoculator 131 optically images, at least the email body, to produce an image format (message format #2) for the email body of the email.); and
 f) mail-delivery-agent transmitting instructions stored on the computer-readable memory (i.e. the message inoculator) to send the sanitized communication file and the image of the original  131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding  instructions that allows a mail server system to complete the tasks of deobfuscating links, converting the original email to a sanitized communication file, imaging the original file and transmitting the said sanitized communication file with the said image attached, as taught by Kagarlitsky. Doing so will make will make the mail server more secure when handling emails sent to a recipient (Kagarlitsky, Par. [0047]).

Regarding claim 11, the combination of Stern and Kagarlitsky teaches claim 10. Kagarlitsky further teaches wherein the image of the original email is non-clickable and non-text-selectable (Par. [0046], In this manner, the original email sent from the sender has been completely rendered innocuous by the message inoculator 131. The principal can still view and print the original email from the sender but the principal can be assured that the original email is incapable of infecting, spying, or phishing the principal's device, the email client 110, or the principal because the original email can only be safely viewed or safely printed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stern by using a method of rendering the image of the original email to only be viewed or printed. Doing so will make a potentially malicious email incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 12, the combination of Stern and Kagarlitsky teaches claim 11. Kagarlitsky further teaches,  further comprising attachment handling instructions stored on the computer-readable (i.e. the message inoculator) for providing any original attachment to the original email as an additional attachment to the sanitized communication file( Par. [0070], In an embodiment of 232 and at 233, the message inoculator attaches the image format of the message as an attachment to the second message (i.e. the sanitized communication file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  providing attachments as additional attachments to sanitized communication files. Doing so will make a potentially malicious email incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 13, the combination of Stern and Kagarlitsky teaches claim 11. Kagarlitsky further teaches,  further comprising scanning instructions stored on the computer-readable memory (i.e. the message inoculator) for scanning any original attachment to the original email for malicious content ( Par. [0042], The type of attachment (if present) can be resolved by the message inoculator 131 in a few manners. First, the name of the file extension on the attachments may indicate what the data format type is for the attachments. Second, scanning the contents of the attached file may reveal a known format or known codes for a known data format.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  scanning attachments to detect malicious content. Doing so will prevent malicious attachments being opened by the user.

Regarding claim 14, the combination of Stern and Kagarlitsky teaches claim 13. Kagarlitsky further teaches, wherein the mail-delivery-agent transmitting instructions send sanitized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  scanning attachments to detect malicious content. Doing so will make a potentially malicious email incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 16, the combination of Stern and Kagarlitsky teaches claim 14. Kagarlitsky further teaches,  further comprising quarantine instructions stored on the computer-readable memory (i.e. the message inoculator) to quarantine any said original attachment containing any said malicious content ( Par. [0042], if the type is known to be a dangerous or malicious type (through predefined patterns and definitions), the message inoculator 131 can remove the attachment entirely from the email and delete it or quarantine it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions to quarantine any original attachments that are found to be malicious. Doing so will make malicious email attachments incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 17, the combination of Stern and Kagarlitsky teaches claim 11. Kagarlitsky further teaches wherein the deobfuscating instructions (i.e. the message inoculator) translate any said link into non-clickable source text identifying the URL (Par. [0040], When an embedded link is found, the message inoculator 131 traverses or activates the link and optically images the web page that is displayed and saves that imaged web page as an attachment image (the format #2) for the email.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions to translate any links into a non-clickable source text. Doing so will make malicious links incapable of infecting the user’s device.).

Claims 18 and 19 are similar to claim 17, and are rejected for the same rational used for claim 17 above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky and further in view of  Holten et al. (US 2005/0198169 A1), hereinafter Holten.

Regarding claim 15, The combination of Stern and Kagarlitsky teaches claim 14. 
The combination teaches a machine that identifies if an original attachment contains malicious content. However, the combination does not tech instructions to notify a user if such attachments are found.
However, Holten teaches further comprising notification instructions stored on the computer-readable memory (Par. [0073], The present invention also provides a system having components for executing the steps of any one of the above processes. The present invention also provides software having program code for executing the steps of any one of the above processes. The the process includes determining whether the message includes a computer virus. In the event that a computer virus is detected then the invention may notify the sender and/or recipient if the message includes a computer virus.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the machine of claim 14 by incorporating a set of instructions for notifying a client of a malicious attachment as taught by Holten. This can be desirable for many reasons such as if the user believes that the attachment was incorrectly labeled as malicious and wants to force it to be delivered (Holten, Par. [0103]).

Claims 2, 3, 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky and further in view of Buddepalli et al. (US 9424538 B1), hereinafter Buddepalli.

Regarding claim 2, the combination of Stern and Kagarlitsky teaches claim 1. Stern in the  combination discloses an IP address rule table to analyze whether the sender is inside a safe zone or not (Stern, Fig. 10). The rule table did not teach using the network location information associated with the IP address of the sender.
However,  Buddepalli teaches wherein analyzing whether the sender is inside or outside the safe zone is based on whether the sender is inside a local network(Col. 3, line 55-64, Determining the action(s) 260 of the receiving server 130 includes determining among two sets of actions 260-1 and 260-2 based on the status of the sender network 120, as shown in FIG. 3. When the sender's network 120 is secure (i.e., the sending device 110 used a secure network 120 to connect to the sending server 130) i.e. a local network is considered a secured network), determining the action(s) 260-1 includes forwarding the email to the recipient device 110, indicating the sender network 120 status or other information to the email recipient device 110, or a combination of the two.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of stern and Kagarlitsky in claim 1 by adding network location as one of the validation metrics for IP addresses as taught by Buddepalli. This will help protect email recipients from malicious emails based on a determination of the type pf network used to send the email (Buddepalli, Col. 2, lines 31-35).

Regarding claim 3, the combination of Stern and Kagarlitsky teaches claim 1. The combination teaches an IP address rule table to analyze whether the sender is inside a safe zone or not (Stern, Fig. 10). The rule table did not teach the network information associated with the IP address of the sender.
However, Buddepalli teaches wherein analyzing whether the sender is inside or outside the safe zone is based on whether the original email was received from the Internet (Col. 4, line 9-11, When the sender network 120 is unsecure (i.e. the internet), determining the actions 260-2 includes performing one or a combination of the actions shown in FIG. 3 and discussed herein. User preferences (determined at block 250) play a part in determining which actions are performed. The receiving device 110 may be provided with information (e.g., sender network 120 status, sender location) and then given a choice as to whether to retrieve the email from the receiving server 130 or not. ).
The same rationale used for claim 2 also applies here.

Regarding claim 5, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 3. Kagarlitsky further teaches,  comprising the step of transmitting, by the mail-delivery agent on the server to the mailbox on the client, any original attachment to the original email as an additional imaged or printed to an image format; resulting in a fourth type of image for the email (again in the format #2 (image/print format)); the fourth type is an image representing attachment (s) to the email.), (Par. [0044], The image representing the original email's body is then attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments). (Par. [0045], The message inoculator 131 then sends the new email (i.e. plain text email) with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claimed invention in claim3 by taking an image of original attachments and attach them to the sanitized communication file .  this will make any potentially malicious attachments incapable of infecting he user’s device.

Regarding claim 6, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 3. Kagarlitsky further teaches , further comprising the steps of: 
a) scanning, by the server, any original attachment to the original email for any malicious content (Par. [0042], The type of attachment (if present) can be resolved by the message inoculator 131 in a few manners ( The message inoculator is part of the server). First, the name of the file extension on the attachments may indicate what the data format type is for the attachments. Second, scanning the contents of the attached file may reveal a known format or known codes for a known data format. ) and,

The rationale used for claim 5 above also applies here.

Regarding claim 7, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 6. 
The combination teaches a scenario where no malicious content is identified in the attachment. The combination does not tech a scenario where the attachment is found to be malicious. 
However, Kagarlitsky  further teaches , further comprising the step of quarantining the original attachment if any said malicious content was detected  (Par. [0042], If the type is not capable of being determined by the message inoculator 131 or if the type is known to be a dangerous or malicious type (through predefined patterns and definitions), the message inoculator 131 can remove the attachment entirely from the email and delete it or quarantine it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings in claim 6 by incorporating a process of quarantining an attachment that is found to be malicious. Doing so will make a malicious attachment incapable of infecting a client’s device.

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky, further in view of Buddepalli and Holten .

Regarding claim 8,  the combination of Stern, Kagarlitsky and Buddepalli teaches claim 6. 
The combination teaches a process of identifying a malicious attachment.  The combination does not teach a process of notifying a recipient that an attachment contains a malicious content. 
However, Holten teaches wherein the client is notified by the mail-delivery agent on the server if any said original attachment instruction contains any said malicious content ( Par. [0103], Alternatively, if relaying is allowed for at least one non-local recipient, or if at least one recipient is local, then the MTA 202 (i.e. mail-delivery agent on the server) responds with a "recipient OK" message, and in response the MUA 402 sends, at step 626, an SMTP DATA command and the email message. The TCP connection is then closed at step 627. At step 628, attribute-value pairs (AVPs) are generated from the message header (e.g., sender=grant@primeinternet.com.au). The message is then analyzed at step 630 using a message analysis process, as shown in FIG. 8. The analysis process begins by scanning any attachments to the email message for viruses. If a virus is found, then the sender and recipient are notified at step 706 and the mail message is quarantined.)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the process of claim 6 by incorporating a method of notifying a client of a malicious attachment as taught by Holten. This can be desirable for many reasons such as if the user believes that the attachment was incorrectly labeled as malicious and wants to force it to be delivered (Holten, Par. [0103]).
 
Regarding claim 9, Stern, Kagarlitsky and Buddepalli teaches claim 7.

However, Holten teaches in claim 8 a method of notifying a recipient that a malicious email was identified and then quarantining the said attachment. 
One of ordinary skill in the art would be motivated to modify the notification taught by Holten to include a notification that the attachment was quarantined.

Regarding claim 20, Stern discloses A malicious email mitigation method, executed on a server for handling an original email sent by a sender to a client over a network (Par. [0004], The present invention is directed to processing undesirable electronic mail messages by a message processing system) comprising the steps of: 
 a) receiving, by a mail-delivery agent on the server over the network, the original email from the sender ( Par. [0087], Next, an electronic message associated with the connection request is received at step 610. In one embodiment, the electronic message is received by an MTA from router 210. );
c) if the sender did not send the original email over the Internet ( Par. [0094], If performance of a message processing action is not required at step 640, operation continues to step 660):
I) transmitting, by the mail-delivery agent on the server to a mailbox on the client, the original email without alteration (Par. [0094], Operation then continues to step 660. The message processing action is discussed in more detail below. Electronic message information can be sent to message storage 250 at step 660. Once received by message store 250, electronic message information is stored until requested by a mail server (Figure 2 shows the mail server will transmit the messages to the users); and

However, Buddepalli teaches, 
b) analyzing header information extracted from the original email, by the mail- delivery agent on the server (col. 3, lines 15-20, At block 220, obtaining appended information and, optionally, conditions at the receiving server 130 includes obtaining information that indicates the security level of the network 120 used to connect the sender device 110), to determine whether the sender sent the original email over the Internet (Col. 4, line 9-16, When the sender network 120 is unsecure (i.e. the internet), determining the actions 260-2 includes performing one or a combination of the actions shown in FIG. 3 and discussed herein. User preferences (determined at block 250) play a part in determining which actions are performed. The receiving device 110 may be provided with information (e.g., sender network 120 status, sender location) and then given a choice as to whether to retrieve the email from the receiving server 130 or not. ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of stern by adding network location as one of the validation metrics for IP addresses as taught by Buddepalli. This will help protect email recipients from malicious emails based on a determination of the type pf network used to send the email (Buddepalli, Col. 2, lines 31-35).
16 of 18Patent ApplicationDocket No. 007131.002198 (P9385US1)d) if the sender sent the original email over the Internet (Stern, Par. [0094], If a message processing action is required (i.e. message was sent over unsecured network), then operation continues from step 640 to step 650. At step 650, the MTA performs a message processing action. Operation then continues to step 660.):

However, Kagarlitsky teaches:
 i) deobfuscating, by the mail-delivery agent on the server, any links in the original email into non-clickable source text identifying the URL (Par. [0040], For example, the message inoculator 131 can parse the email body for the email in its original sent mail format (the format #1) for embedded or hidden URLs. When an embedded link is found, the message inoculator 131 traverses or activates the link and optically images the web page that is displayed and saves that imaged web page as an attachment image (the format #2) for the email. This can be iteratively processed by the message inoculator 131 for each embedded link found in the email body. In an embodiment, the message inoculator 131 does not activate the embedded links; rather, the message inoculator 131 forwards the link to a separate processing environment (remote and external from the messaging gateway 130) for activation and imaging (to the format #2). This ensures that the processing environment of the email gateway 130 remains relatively clean and free of any potential virus infection that may result from activating the embedded link(s).));
131 constructs a new email that includes new metadata indicating that the new email is coming or being sent from the messaging gateway 130 and, in some cases, including some of the original email's metadata, such as subject, original sender, and the like. The image representing the original email's body is the attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments.);	 
iii) imaging, by the mail-delivery agent on the server, the original email to create an image copy of the original email that is non-text-selectable and non- clickable (Par. [0041], That is, the email is in a first format and from that three types of images are produced each of which are in the second format (optical/image or print format): the first type of image/print format is for the email body having the contents of the email message from the sender; the second type of image/print format represents web pages for any embedded links; and the third type of image/print format is for the metadata that accompanies the email message (fields for: header including: sender, recipient, subject, date, time, etc.).); and
 iv) scanning, by the mail-delivery agent on the server, any original attachment to the original email for any malicious content (Par. [0042], The type of attachment (if present) can be resolved by the message inoculator 131 in a few manners. First, the name of the file extension on the attachments may indicate what the data format type is for 
 v) if the original attachment did not contain any said malicious content (Par. [0042] Once, the type is known and determined to not be any known dangerous type…);
(1) transmitting, by the mail-delivery agent on the server to the mailbox on the client, the sanitized communication file and attaching thereto the image copy of the original email and the original attachment (Par. [0042], Once the attachments are opened it is imaged or printed to an image format; resulting in a fourth type of image for the email (again in the format #2 (image/print format)); the fourth type is an image representing attachment (s) to the email.), (Par. [0044], The image representing the original email's body is then attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments). (Par. [0045], The message inoculator 131 then sends the new email (i.e. plain text email) with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). );and
vi) if the original attachment contains any said malicious content(Par. [0042], If the type is not capable of being determined by the message inoculator 131 or if the type is known to be a dangerous or malicious type (through predefined patterns and definitions):
quarantining, by the mail-delivery agent on the server, any said original attachment containing any malicious content( Par. [0042], If the type is not capable of being determined by the message inoculator 131 or if the type is known to be a dangerous or malicious type (through predefined patterns and 
transmitting, by the mail-delivery agent on the server to the mailbox on the client, the sanitized communication file with the image copy of the original (Par. [0045], The message inoculator 131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stern by adding the methods of deobfuscating links, converting the original email to a sanitized communication file, imaging the original file and transmitting the said sanitized communication file with the said image attached, as taught by Kagarlitsky. Doing so will make will make the mail server more secure when handling emails sent to a recipient (Kagarlitsky, Par. [0047]).
The combination of Stern and Kagarlitsky teaches a process of identifying a malicious attachment and actions to be performed on the malicious email or contents of the email.  The combination did not teach a process of notifying a recipient that an attachment contains a malicious content. 
However, Holten teaches
and a notification that the original attachment contained said malicious content and was quarantined (Par [0103], The message is then analyzed at step 630 using a message analysis process, as shown in FIG. 8. The analysis process begins by scanning any attachments to the email message for viruses. If a virus is found, then the sender and recipient are notified at step 706 and the mail message is quarantined.). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams (2013/0103944 A1) teaches a method of verifying URL’s in encrypted e-mail messages sent to mobile devices.
Bergström (US 2019/0007426 A1) teaches a sandbox application that protects a host computer from malicious email.
Lee (US 2015/0264081 A1) teaches a method of identifying untrusted users using a mapping table of Ip addresses and mac addresses.
Zahed (US 2021/0092118 A1) teaches a method of authenticating emails sent by an authorized third-party sender on behalf of a company.
Ding (US 10243989 B1) teaches a system that intercepts and analyzes potential malicious emails. If the system finds a malicious content it will notify previous user who may have received similar emails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571) 272-2560  The examiner can normally be reached on M-F 0800-1600 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496